Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

    PNG
    media_image1.png
    145
    723
    media_image1.png
    Greyscale

Under current Examination guidelines Rejoinder of process claims is mandatory upon the finding of allowability corresponding product claims.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konakanchi US 8877932 and Leverink US 4280997 further in view of Zeldis US 7393862.  
Claims 8: Stable composition comprising, anhydrous Lenalidomide Form I and lactose anhydrous. 
Konakanchi teaches (Abstract, claim 1) anhydrous polymorphic Form I of Lenalidomide, which is stable (column 8, line 23).  
Konakanchi does not teach the combination of anhydrous Lenalidomide form I with lactose anhydrous. 
The deficiency of Konakanchi is cured by the teachings of Leverink
because, 
according to Konakanchi the stability of the composition is due to the anhydrous nature of the active ingredient (as explained/determined by Konakanchi column 8, line 23).  That anhydrous pharmaceutical excipients (such as lactose) are preferable in the preparation of stable composition Lenalidomide is at once obvious 
because 
according to Leverink (column 1, lines 10-13) an important field for the use of lactose is the pharmaceutical industry, where the lactose is used when manufacturing tablets and capsules. Further as per Leverink teachings, (column 1, lines 13-16) it is generally known that the presence of moisture in any form in tablets and capsules may have a negative influence upon the quality of these tablets or capsules, for example because 

Further, Zeldis teaches that capsules of Lenalidomide (pictured in column 5) comprising anhydrous lactose (Zeldis dependent claim 25) because decomposition of some active ingredients may be accelerated by some excipients such as lactose, or when exposed to water.  Column 19 line 53 onwards, Jens reference cited therein, lines 62-68; column 20, line 1-9. 
 
With the above combined teachings one of skill in the art would have reasonable expectation of success in arriving at an alternate stable (for example with respect shelf-life) version of $commercially$ important previously known anticancer drug Lenalidomide with the instant limitations.  

Dependent claim 10: 
Hard gelatin capsules of Lenalidomide containing lactose anhydrous is a commercial product, Celgene 2005-2013 Corporation REVLIMID [lenalidomide] capsules, for oral use.  Revised: 06/2013:
https://www.accessdata.fda.gov/drugsatfda_docs/label/2013/021880s034lbl.pdf
As per Size 2 or Size 4 limitations of claim 10: The meaning of these is unclear as no definition of these is present in the specification.  References cited in the specification page 1 does refer to particle size distributions (in prior art).  However this is not helpful 
Therefore, nothing unpatentable is seen in this claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10040778 in view of the teachings of Konakanchi US 8877932 and Leverink US 4280997 further in view of Zeldis US 7393862.   Although the claims at issue are not identical, they are not patentably distinct from each other as explained below: 
Claims of 778 are drawn to capsules of anhydrous crystalline form of lenalidomide which is Form I.  The process of making this polymorph is the subject matter of US 9108945.  US 9108945 noted on page of 3 line 10 of instant specification is used here for the definition and correlation of characterizing physical parameter of the polymorphic form in the conflicting claims.  
The teachings of Konakanchi, Leverink and Zeldis discussed under section 35 USC § 103 with respect to claim 8 limitations, absent in the claims of ‘778, are invoked here in 

Further note that reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  
The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent” (MPEP § 804).
The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends on claim 8 and refers to capsules recited with terms “Size 2 and Size 4.  The meaning of these terms is unclear.  
Note claim 8 recites Form I (without any physical parameters associated with the specific polymorphic form. However, Form I definition in the specification (see page 3 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625